         Case 1:21-cv-01217-MKV Document 48 Filed 09/01/21 Page 1 of 1


                                                                         USDC SDNY
UNITED STATES DISTRICT COURT                                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                            ELECTRONICALLY FILED
                                                                         DOC #:
 AHKILAH JOHNSON, individually and on behalf of all                      DATE FILED: 
 others similarly situated,

                               Plaintiff,

                        -against-                                    1:21-cv-7283-MKV
 NURTURE, INC., d/b/a Happy Family Brands,                                 ORDER
                               Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       This action was referred to me as related to In re Nurture Baby Food Litigation, No. 21-

cv-1217-MKV. Pursuant to the Order of Consolidation entered in that case [ECF No. 47], any

actions assigned to me asserting consumer-protection type claims against Nurture, Inc. that arise

from the same factual allegations as the consolidated actions—that Nurture’s baby food products

are and were tainted with toxic heavy metals—shall be consolidated for all purposes with the

consolidated actions. The Complaint in this action asserts only consumer-protection type cases

against Nurture based on the same factual allegations as the consolidated actions. [See generally

ECF No. 1.]

       Accordingly, IT IS HEREBY ORDERED that this action shall be consolidated with In re

Nurture Baby Food Litigation, No. 21-cv-1217-MKV. The deadlines set forth in the Order of

Consolidation govern.



SO ORDERED.
                                                    _________________________________
                                                    ____________
                                                              ___ _____________
                                                              ____            ____
                                                                                ____
                                                                                   __________
                                                                                   __
Date: September 1, 2021                             MARY K  KAY
                                                              A VYSKOCIL
                                                              AY   VYS
                                                                    YSK
                                                                    YS  KOCIIL
      New York, NY                                  United States
                                                           Sta     District
                                                             tates Di strict Judge
                                                                    ist      Jud
                                                                               dge
